Citation Nr: 1130489	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel syndrome, right foot.

2.  Entitlement to service connection for tarsal tunnel syndrome, left foot.

3.  Entitlement to service connection for fallen arches.

4.  Entitlement to service connection for poor circulation, right lower extremity.

5.  Entitlement to service connection for poor circulation, left lower extremity

6.  Entitlement to service connection for shin splints.

7.  Entitlement to service connection for tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board notes that the Veteran submitted additional VA medical records pertinent to her claims on appeal after the RO issued an October 2007 statement of the case (SOC).  In June 2009 and April 2010 letters, as well as in a May 2011 appellant's brief, the Veteran's representative waived initial consideration by the RO.  See 38 C.F.R. § 20.1304 (c) (2010); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  Tarsal tunnel syndrome, right and left foot, was not demonstrated during service or until many years later; and there is no credible and probative evidence of a relationship between this disorder and active service.

3.  There is no competent and credible evidence establishing that the Veteran has or has ever had fallen arches.

4.  Plantar fasciitis was not demonstrated during service or until many years later; and there is no credible and probative evidence of a relationship between this disorder and active service.

5.  Peripheral sensory neuropathy, claimed as poor circulation in the right and left lower extremities, was not demonstrated during service or until many years later, and there is no credible and probative evidence of a relationship between this disorder and active service.

6.  There is no competent and credible evidence establishing that the Veteran has or has ever had shin splints.

7.  Tendonitis was not demonstrated during service or until many years later, and there is no credible and probative evidence of a relationship between this disorder and active service. 

 
CONCLUSIONS OF LAW

1. The criteria for service connection for tarsal tunnel syndrome, right foot, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for tarsal tunnel syndrome, left foot, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for fallen arches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for poor circulation, right lower extremity,  are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for poor circulation, left lower extremity, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for shin splints are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  The criteria for service connection for tendonitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, February 2006 (specific to the claims for service connection for tarsal tunnel syndrome right and left foot) and March 2006 (specific to the remaining claims for service connection on appeal) pre-rating letters provided notice to the Veteran of the evidence and information needed to substantiate her claims for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in her possession that pertained to her claims.  The June 2006 RO rating decision reflects the initial adjudication of the claims for service connection on appeal.  Hence, the February and March 2006 letters-which meet all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
While the Veteran was not provided information regarding disability ratings and effective dates until a March 2008 notice letter, on these facts, such omission is not shown to prejudice the Veteran.  As the Board's decision herein denies each of the claims for service connection on appeal, no disability rating or effective date is being, or is to be, assigned.  Hence, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records (STRs) and VA medical records.  Although the Veteran contends that there are additional service treatment records, to include a DA-Form 5181-R in her military records that will show several visits to "sick call" for issues with her feet and legs, there is no conclusive indication that this is the case.  In this regard, there are substantial STRs associated with the claims file for a variety of disorders, to include the Veteran's Chapter 8 separation examination report which is negative for the claimed disabilities, as is her contemporaneous report of self-medical history.  Nevertheless, the benefit of the doubt will of course be afforded the Veteran in this regard.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative, on her behalf.

The Veteran has not been afforded a VA examination of the disabilities addressed in this decision.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence indicating that there may be a link between current disability and service must be credible and probative.  Waters v. Shinseki, 601 F.3d 1274 (2010).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has not met even the low threshold for examinations in these claims. She has not submitted evidence of a current disability in regards to shin splints or fallen arches.   While a current disability has been demonstrated in the case of the other claimed disorders, there is no evidence of a diagnosis or treatment for them or a restriction of duties to accommodate them during service.  The Veteran's contentions that these disabilities are related to service are in conflict with the service treatment records and her reports to various VA medical personnel that the disabilities had recent onsets, including denials of prior pain.  Therefore, the Board concludes that the Veteran's lay evidence to indicate that a relationship to service may exist is not credible and that even the low threshold for an examination has not been met.  The Board concludes that the duty to assist has been completed and will proceed with adjudication of the Veteran's claims.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In February 1987, the Veteran sought treatment and evaluation of hearing loss.  
A June 1987 Walter Reed Army Medical Center clinical record indicates that the Veteran was hospitalized for evaluation and treatment of hearing loss and that she was anxious to report back to Fort Jackson.  There is no indication that the Veteran had complaints or that there were findings pertaining to her feet or lower extremities.  

Physical profiles included in the service treatment records were from May 1987 for hearing loss, August 1988 for hearing loss, and April 1992 for pregnancy.  

There are many service treatment records associated with the claims file for treatment and evaluation of the Veteran's hearing loss, tinnitus, a bladder infection, an earlier pregnancy, and uterine bleeding. 

An undated periodic report of medical examination notes that the Veteran had 4 years and 11 months of military service, such that it appears that the examination was performed in November 1991.  The Veteran's feet, lower extremities, and vascular system were evaluated as clinically normal.  It was noted that a May 1991 breast examination and a July 1991 PAP smear were within normal limits.  Her ears were found to be clinically abnormal, noting a profound hearing loss.  The Veteran was found qualified for retention.  

A June 1992 report of medical examination for the purpose of a discharge reflects that the Veteran's feet, vascular system, and lower extremities were all evaluated as clinically normal.  The examination noted that the Veteran was pregnant, had hearing loss secondary to weapons firing, and myopia.  The report also showed that her "PULHES" profile at separation contained the annotation of "T4" in the first category ("P") and a P3 in the fourth category ("H") for hearing and ears, and 1 in the other categories.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).   See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  There was no complaint, findings, diagnosis pertaining to the feet or legs.  

On contemporaneous self-report of medical history in June 1992, the Veteran responded in the negative to ever having foot trouble and swollen or painful joints.

In July 1992, the Veteran submitted a claim for VA compensation for hearing loss.  She did not indicate any claim for foot problems.  

A June 2005 VA podiatry record reflects that the Veteran stated that approximately two weeks earlier she woke up from a 5 mile walk the day before with very sore second toes bilaterally.  She denied trauma.  The Veteran stated there may have been a blood blister underneath the second toenails bilaterally.   She also complained of numbing, tingling, and burning in the foot up to the level of the ankles.  The diagnosis was mild trauma to the second toenails with healing hematoma underneath and tarsal tunnel syndrome.  Treatment noted that functional orthotics were ordered and that the Veteran was instructed to buy a better fitting shoe for walking.  

In August 2005, the Veteran submitted a claim for VA benefits based on a recent diagnosis of "carpal tunnel" in both feet.  She stated that she complained of loss of feeling in both feet in service while stationed at Fort Jackson, South Carolina and that she knew there was documentation regarding visits for these episodes.  

Correspondence from the Veteran received by the RO in March 2006 includes a VA form 21-4142 in which the Veteran indicated she was treated for fallen arches in her feet and for poor or no circulation during extended marching or running at Fort Jackson's sick call facility from January to July 1987.   

In a VA form 21-4138 received by the RO in March 2006, the Veteran asserted that she was placed on profile several times due to problems with circulation and loss of feeling in her feet.   She stated that after a hysterectomy in October 2004 she started to gain weight.  Her doctors suggested she start exercising, to include walking.  She furthered that she began walking for about a week when she began to have problems with her feet going numb, loss of feeling, and tingling.  This continued for several days and then she woke up with both feet having bruised toes.  
She then sought treatment from the VA where she was diagnosed with tarsal tunnel syndrome.  

A May 2006 VA medical record reflects that the Veteran was seen for complaints of pain in both knees for the past week.  No injury or strain and she denied any previous episode of such pain.  The diagnostic impression was tendonitis, both knees.  

In a July 2006 notice of disagreement, the Veteran reiterated her contention that she was seen several different times in service for problems with her feet and legs due to road marches, excessive standing, and fallen arches and that she was fitted with "arch supports" for her boots during Basic Training.  

In her November 2007 substantive appeal, the Veteran asserted that she recently attempted to request a copy of all her service medical records, but was informed they were not available.  She reiterated that she knew that there is a DA-Form 5181-Rs that exists in her military records that will show several visits to "sick call" for issues with her feet and legs and that she was issued arch supports.  She furthered that after getting out of the service she went to work in a desk related position, so there was no standing or walking required that would have brought on the problems that she was now suffering from.  She contends that after her hysterectomy in 2004 she began walking to lose weight, and this was when she began to have problems with her feet and legs.  She asserts that she did not seek treatment for her feet and leg problems prior to June 2005 because they did not become aggravated until after she began the exercise regime prescribed for her as a result of weight gain.  The Veteran noted that a VA physician told her that the current bilateral circulation disorder was related to fallen arches in service.  Records of this physician's outpatient treatment are of record and contain no such conclusion.  Moreover, service treatment records are silent for any symptoms, diagnosis, or treatment of fallen arches.  

A December 2008 VA podiatry record reflects that the Veteran complained of tingling, numbness, and pain in her feet.  She stated she tried walking and running which she cannot do because of the tenderness in her feet.  She denied any injury or trauma.  The impression was peripheral sensory neuropathy, bilateral, and plantar fasciitis, bilateral.  An order was given for orthotics.  

VA podiatry records from February 2009 to January 2010 reflect that the Veteran was seen for follow up care of peripheral sensory neuropathy, bilateral, and plantar fasciitis, bilateral.  

In a May 2009 VA neurology record, it was noted that the Veteran complained of tingling, numbness, burning, and pain to both feet.  She stated that has suffered from bilateral foot pain since 2005 after starting a walking regime.  After that she has been suffering from numbness, tingling, and shooting pains that go up to her knees, mostly in the frontal part of her legs.  She stated that she always had problems with her feet, back when she was in basic training in the Army, consisting of numbness and pain, but they were not interfering with her life enough to cause pain, as now.  The assessment was that the Veteran has symptoms and finding consistent with a sensory peripheral neuropathy since 2005.  

VA podiatry records from March and April 2010 reflect that the Veteran was seen for follow-up care of peripheral sensory neuropathy.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).

This rule does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A.  Tarsal tunnel, right and left foot, poor circulation of the right and left lower extremities, and tendonitis

In this case, service treatment records are silent for complaints, findings, or diagnosis of a foot or knee disorder in service, although there are many service treatment records for several other non-related medical problems throughout the period of active duty service.  

The first evidence of tarsal tunnel syndrome was in a June 2005 VA medical record, of peripheral sensory neuropathy (claimed as poor circulation of the right and left lower extremities) was in a December 2008 VA podiatry record , and of tendonitis was in a May 2006 VA medical record, more than 12, 15 and 13 years, respectively, 
after discharge from active service.  The evidence of the passage of so many post-service years before documentation of feet and knee disabilities along with negative service treatment records and normal findings on the June 1992 separation examination contradicts the Veteran's assertions that she has had symptoms pertaining to her feet and knees since service.  In addition, on contemporaneous self-report of medical history, the Veteran denied any foot trouble.  Moreover, when the Veteran sought VA treatment in June 2005, she complained of sore second toes bilaterally for two weeks after taking a 5 mile walk.  She denied trauma.  The Veteran made no indication at all that she had suffered with foot, leg, or circulation symptoms in or since service.  In addition, the Veteran's first complaint of tarsal tunnel, right and left foot, peripheral sensory neuropathy, and tendonitis that she related to service was made contemporaneous with her August 2005 claim for VA compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).   Moreover, when the Veteran filed a claim for VA benefits for hearing loss in July 1992, immediately after her discharge from service, she had no complaints regarding her feet, legs, or circulation.  Furthermore, in her November 2007 substantive appeal, the Veteran asserted after her hysterectomy in 2004 she began walking to lose weight, and this was when she began to have problems with her feet and knees.  Therefore, the Veteran's statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan v. Nicholson, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no credible lay or medical evidence or opinion even suggesting that there exists a relationship between the currently diagnosed tarsal tunnel syndrome of the left and right feet, peripheral sensory neuropathy of the right and left lower extremities, and tendonitis and the Veteran's military service, and neither the Veteran nor her representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  Hence, the claims for service connection for tarsal tunnel syndrome of the left and right feet, poor circulation of the right and the left lower extremities (diagnosed as peripheral sensory neuropathy of the right and lower extremities, and for tendonitis are, each, denied.

B.  Fallen arches

In this case, the Board finds that the medical evidence fails to establish that the Veteran has ever been diagnosed with fallen arches, in service or post-service.  Furthermore, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of fallen arches, and a relationship, if any, to service.

Thus, notwithstanding the Veteran's complaints, without competent evidence of a diagnosed or identifiable underlying malady or condition, such does not constitute a disability for which service connection can be granted.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the instant case, the claim for service connection for fallen arches must be denied because the first essential criterion for a grant of service connection- evidence of a current disability upon which to predicate a grant of service connection, on any basis has not been met.

The Board notes that while the Veteran was diagnosed with plantar fasciitis in a December 2008 VA podiatry record, there is no indication that such disorder is related to service, nor did the Veteran complain of such relationship.  In addition, the Veteran denied any injury or trauma.  Furthermore, the Veteran's STRs are negative for any complaints or findings pertaining to the feet, to include the Veteran's June 1992 separation examination report and contemporaneous report of medical history in which she denied any foot trouble.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Further, there is no credible lay or medical evidence or opinion even suggesting that there exists a relationship between the currently diagnosed plantar fasciitis and the Veteran's military service, and neither the Veteran nor her representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  Hence, the claim for service connection for fallen arches is denied.

C.  Shin Splints

In this case, the Board finds that the medical evidence fails to establish that the Veteran has or has ever had shin splints, and neither the Veteran nor her representative has presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of shin splints. 

Thus, notwithstanding the Veteran's complaints, without competent evidence of a diagnosed or identifiable underlying malady or condition, such does not constitute a disability for which service connection can be granted.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for shin splints must be denied because the first essential criterion for a grant of service connection- evidence of a current disability upon which to predicate a grant of service connection, on any basis -has not been met.

D.  All disabilities

The only other evidence of record supporting the Veteran's claims is her own lay statements and those from her representative.  The Veteran is competent to report the symptoms she experienced in service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).   However, in this case service treatment records are silent for any reports of feet, knee or lower extremity symptoms, and she, in fact denied any medical complaints regarding the feet, knees, and lower extremities in her contemporaneous report of medical history in June 1992 at the time of her separation examination.  In this case, there is no evidence that the Veteran complained of feet, knee, and lower extremity symptoms in service.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints of feet, knee and lower extremity problems until more than 12 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Moreover, it is considered unlikely that an individual with the reported symptoms would wait for over 12 years to seek treatment.  Furthermore, when seeking post-service medical treatment for each of the disabilities on appeal, the Veteran did not relate the onset of symptoms to her service, but rather in relation to starting a post-service walking regime.  Hence, the Board is unable to find that the Veteran's report of chronic feet, knees and lower extremities symptoms in and since service and are credible.  

In addition, while the Veteran is competent to describe her symptoms, the Board finds that there is no evidence of record to show that she has the specialized medical education, training and experience necessary to render a competent medical opinion as to the nature and etiology of any of the disabilities claimed on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).   Hence, the lay assertions in this regard have no probative value.  

Under these circumstances, the Board finds that each claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinki, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tarsal tunnel syndrome, right foot, is denied.

Service connection for tarsal tunnel syndrome, left foot, is denied.

Service connection for fallen arches is denied.

Service connection for poor circulation, right lower extremity, is denied.

Service connection for poor circulation, left lower extremity, is denied.

Service connection for shin splints is denied.

Service connection for tendonitis is denied.




____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


